DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/08/2022 has been entered.
 
Status of Claims
Claims 1-5 and 7-20 are pending in the application with claims 9-20 withdrawn. Claims 1-5 and 7-8 are examined herein.

In the event that claim 1 becomes allowable, Examiner suggests Applicant amend the method claims to explicitly include the system of claim 1 so that they may be rejoined in an eventual Notice of Allowance.

Response to Arguments
Applicant’s arguments and amendments filed 08/08/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the Specification and Drawings overcome some, but not all of the Drawing objections, the remaining issues repeated below.


Applicant’s amendments to the claims overcome the 35 U.S.C. 112(a) rejection of record.

Applicant’s amendments to the claims overcome some, but not all of the 35 U.S.C. 112(b) rejections of record, the remaining issues repeated below. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the optical emission spectroscopy chamber (claim 1) – Figure 1B cannot reasonably considered a chamber by the ordinary skilled artisan, as it includes numerous components, including outer flanges, bolts, etc. It is unclear where the chamber is actually located relative to all the other components. For example, do the inlet/outlet feedthroughs 123/122 penetrate the chamber, or are they part of the chamber?
the optical emission spectroscopy chamber containing at least the optical emission spectrometer (claim 1) – while Figure 1A shows an optical emission spectrometer 138, none of the figures show the optical emission spectrometer contained in a chamber.
an insulation coating on an outer periphery of the at least two electrodes excluding the insulation coating over an end face of each electrode (claim 3) – although Figure 1B includes labels for an insulation coating 168, “Insulation on Electrode,” the figure is blurry and does not clearly show the insulation coating excluding insulation at an end of each electrode. If the labels are pointing to the darkened lines at the top of the electrodes, these lines appear to extend entirely around the electrodes. Examiner notes reference “A” shown on page 11 of Applicant’s Remarks dated 08/08/2022 appears to point to a different location than reference “A” shown in Figure 1B of the Drawings. 
No new matter should be entered.
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim appears to include previously cancelled language (see claims dated 12/17/2021). For example, currently presented claim 1 recites “the optical emission spectroscopy a chamber” while the prior claims indicate the phrase “a” as removed (“the optical emission spectroscopy . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is indefinite because the structural relationship between the components of the system (e.g., optical emission spectroscopy chamber, inlet/outlet feedthrough, plasma cell, etc.) is unclear. For instance, are the feedthroughs structural components of the chamber? Or are these separate components from the chamber? Are the plasma cell and optical emission spectroscopy chamber the same structure, as suggested in amended [0032] (see amendments to the Specification dated 12/17/2021)? This is further unclear in view of the above drawing objections since the figures do not clearly show the structure of a chamber and the only figure that appears to show a chamber (the square around the plasma cell in Figure 1A) shows the spectrometer as outside of the chamber. 

Claim 3 recites “the at least two electrodes having an insulation coating on an outer periphery of the at least two electrodes excluding the insulation coating over an end face of each electrode.” This limitation is unclear. It is unclear whether the end of each electrode has a different insulation coating, the insulation coating on the outer periphery of the electrodes not including the different insulation coating that is on the end of each electrode. Alternatively, is the claim intended to recite “the at least two electrodes having an insulation coating on an outer periphery of the at least two electrodes, the at least two electrodes excluding the insulation coating over an end face of each electrode”?

Any claim not explicitly addressed above is rejected because it is dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim(s) 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0321804 (“Kulkarni”) in view of US Publication No. 2003/0160956 (“Chevalier”), US Patent No. 10,261,120 (“Schindelholz”), and “Monitoring of the relationship between Ha and Da emission as a detection method for water microleaks into ITER” (“Vizgalov”) (citations refer to attached NPL document).

Regarding claim 1, the limitation “to detect and quantify water vapor in the stream of gas in order to detect and quantify water concentrations as low as 2 ppm in the stream of gas” is an intended result-type clause. Examiner reminds Applicant that claim 1 is directed towards an apparatus, not a methodology, and thus the final imitations are interpreted as the claimed invention is capable of quantifying/detecting water vapor at concentrations as low as 2 ppm in the stream of gas by detecting an emission intensity of a hydrogen α-Balmer line (see [0029], [0035], [0050]). 

Kulkarni discloses (see Figs. 1, 2) a plasma discharge cell detection system capable of detecting water vapor ([0002]-[0005]) comprising:
an inlet feedthrough (14, 52) for introducing a stream of gas into an optical emission spectroscopy chamber (12, 50);
an outlet feedthrough (16, 54) for the stream of gas to exit the optical emission spectroscopy chamber;
a plasma cell (18, 56) including at least two electrodes (20, 26, 62, 64), the at least two electrodes comprising at least one cathode (26) and at least one anode (20) ([0018]), which form an inter-electrode gap (66), wherein the inter-electrode gap is in communication with the stream of gas, to initiate a plasma discharge within the inter-electrode gap ([0017]);
an optical emission spectrometer (46) that acquires an emission from the plasma discharge ([0024]);
the optical emission spectroscopy chamber containing the plasma cell and the at least two electrodes; and
at least one first flange extending from the optical emission spectroscopy chamber.

	Kulkarni appears to be silent as to the specific structure of the optical emission spectrometer and further does not disclose the chamber containing the optical emission spectrometer.

	Chevalier teaches (see Fig. 1) a gas analysis system (1) comprising a plasma source (2) and an optical emission spectrometer (5) including at least one optical probe (4) that acquires an emission from the plasma discharge ([0046]).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include the optical probe, as taught by Chevalier, in the system of Kulkarni for the predictable purpose of transmitting the radiation emitted by the plasma source to the spectrometer (Chevalier, [0046]).

	The combination of Kulkarni-Chevalier does not appear to explicitly teach that the spectrometer is inside the chamber.

Schindelholz teaches (see Figs. 1A, 1C) an optical emission system (100) for generating plasma (Title, 4:30-32, 7:29-41) comprising a chamber (140) containing at least two electrodes (150, 155) forming an inter-electrode gap (g) and an optical emission spectrometer (121) (5:31-40). 

	A POSA would have found it obvious to modify the system of Kulkarni in view of the teachings of Schindelholz for the predictable purpose of containing the optical emission spectrometer in an environmentally controlled chamber (Schindelholz, 5:40-46). Further, it would have been obvious to a POSA to position the optical emission spectrometer in the chamber since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant does not disclose any advantage, particular purpose, or solution to a problem being solved by the placement of the spectrometer within the chamber. 

The combination of Kulkarni-Chevalier-Schindelholz does not appear to teach wherein the optical emission spectrometer is configured to detect an emission intensity of a hydrogen α-Balmer line. 

Vizgalov teaches (see Fig. 1) a plasma discharge cell water vapor detection system (Abstract, p. 1) comprising a spectrometer configured to detect an emission intensity of a hydrogen α-Balmer line to detect and quantify water vapor in the stream of gas to detect and quantify water concentrations as low as 2 ppm in the stream of gas (pp. 1-2, 5).

A POSA would have been motivated to configure the optical emission spectrometer of Kulkarni-Chevalier-Schindelholz to detect an emission intensity of a hydrogen α-Balmer line, as taught by Vizgalov for the predictable purpose of detecting water and microleaks in the plasma vessel (pp. 1, 5). 

Regarding claim 2, Kulkarni in view of Chevalier, Schindelholz, and Vizgalov teaches the plasma discharge cell detection system of claim 1. Kulkarni further discloses the at least two electrodes may be formed of an electrically conducting material, such as metal ([0027]), but does not explicitly disclose the electrodes are formed from copper. Schindelholz further teaches the electrodes in its system are copper electrodes (Fig. 1C, 6:40-46). A POSA would have been motivated to apply the copper teachings of Schindelholz to the system of Kulkarni-Chevalier-Schindelholz- Vizgalov because Schindelholz teaches copper is a suitable material for an electrode (6:40-46). Additionally, it would have been obvious to a POSA to form the at least one electrode from copper since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 4, Kulkarni in view of Chevalier, Schindelholz, and Vizgalov teaches the plasma discharge cell detection system of claim 1. Kulkarni further discloses wherein the chamber comprises a four-way cross chamber (Fig. 2).

Regarding claim 5, Kulkarni in view of Chevalier, Schindelholz, and Vizgalov teaches the plasma discharge cell detection system of claim 1. Kulkarni further discloses wherein a second flange extends from the optical emission spectroscopy chamber and comprises a visualization port (60) (Fig. 2). 

Regarding claim 7, the limitation “wherein the plasma discharge cell water vapor detection system analyzes the stream of gas, which originates from a spent nuclear fuel cask” is merely a recitation of the intended use of the system and does not serve to patentably distinguish the claimed structure over that of the prior art as long as the structure of the prior art is capable of performing the intended use. See MPEP 2111-2115.
Kulkarni in view of Chevalier, Schindelholz, and Vizgalov teaches the plasma discharge cell water vapor detection system of claim 1. Kulkarni further discloses its system can be used to collect and analyze gases (Abstract, Fig. 4, [0028]). Therefore, the system of Kulkarni-Chevalier-Schindelholz-Vizgalov would be capable of analyzing a stream of gas originating from a spent nuclear fuel cask. 

Regarding claim 8, Kulkarni in view of Chevalier, Schindelholz, and Vizgalov teaches the plasma discharge cell water vapor detection system of claim 1. Schindelholz further teaches the inter-electrode separation distance between the electrodes is capable of being increased or decreased (Figs. 1A, 1C, 5:9-28, 6:1-26, 6:40-46). It would have been obvious to a POSA to modify the system of Kulkarni-Chevalier-Schindelholz-Vizgalov by applying the electrode separation technique of Schindelholz for the predictable purpose of increasing or decreasing the resistance (Schindelholz, 5:19-20). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Chevalier, Schindelholz, and Vizgalov further in view of “Laser diagnostics of atomic hydrogen and oxygen production in RF and microwave plasma discharges” (“Preppernau”).

Regarding claim 3, Kulkarni in view of Chevalier, Schindelholz, and Vizgalov teaches the plasma discharge cell detection system of claim 1, but does not explicitly teach the at least two electrodes having the claimed insulation coating.
Preppernau teaches (see Fig. 1 (p. 13)) a system for initiating and maintaining a plasma discharge including at least two electrodes having an insulation on an outer periphery of the at least two electrodes excluding the insulation over an end face of each electrode wherein the end of each electrode excluding the insulation coating is spaced apart to define an inter-electrode gap between the at least two electrodes (p. 14; “The electrodes are insulated from the rest of the assembly by either alumina or Teflon insulators. Surrounding the electrode insulators are grounded guard rings or shields which serve to help confine the plasma discharge to a cylindrical region between the electrodes”).

It would have been obvious to a POSA to apply the insulation teachings of Preppernau to the system of Kulkarni-Chevalier-Schindelholz-Vizgalov for the predictable purpose of insulating the electrodes from the rest of system’s components to prevent damage to the fragile electrodes (Preppernau, p. 4; “The electrodes are insulated from the rest of the assembly”). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Chevalier, Schindelholz, and Vizgalov further in view of US Publication No. 2018/0075933 (“Al Rashdan”).

Alternatively, regarding claim 7, Kulkarni in view of Chevalier, Schindelholz, and Vizgalov does not explicitly teach the system analyzes a stream of gas from a spent nuclear fuel cask.
Al Rashdan teaches (see Fig. 2) an apparatus (40) for monitoring a spent nuclear fuel cask (14) comprising a variety of sensors (26), such as sensors utilizing optical systems, for measuring and analyzing various parameters of the air flow out of the cask, including humidity ([0008], [0032], [0035], [0052]; examiner notes humidity is a measure of the quantity of water vapor in a gas). 

It would have been obvious to a POSA to use the system of Kulkarni-Chevalier-Schindelholz- Vizgalov for analyzing a stream of gas originating from a spent nuclear fuel cask as taught by Al Rashdan because Kulkarni teaches its system can be used to collect and analyze gases, can analyze samples “on-the-fly,” and produces higher signals compared to other systems (Abstract, Fig. 4, [0028]-[0029]). Further, Al Rashdan teaches that it is useful to detect and quantify the water vapor in a spent nuclear fuel cask to determine whether conditions of the cask have changed and can be used to predict and simulate a corrosion profile of the cask ([0038], [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646